Citation Nr: 0505947	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-37 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for right shoulder 
impingement syndrome, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased (compensable) rating for 
chondromalacia of the right knee.

3.  Entitlement to an increased (compensable) rating for 
chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1993 to July 
1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions issued by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In pertinent part, an April 2002 RO 
rating decision denied a claim for a rating in excess of 10 
percent for right shoulder disability.  In August 2003, the 
RO denied an increased (compensable) rating for 
chondromalacia of both knees.  In December 2004, the veteran 
appeared and testified via videoconference transmission 
before C.W. Symanski, who is the Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing and to render a final determination in this claim.  
38 U.S.C.A. § 7102(b) (West 2002).

The Board notes that, in May 2003, the veteran withdrew from 
appeal his claim for service connection for left shoulder 
disability.  The Board will proceed accordingly.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.




REMAND

The Board is of the opinion that the June 2003 VA examination 
report is inadequate for rating purposes.  In rating 
musculoskeletal disabilities, VA is required to address the 
extent, if any, of functional loss of use of the affected 
part due to weakness, excess fatigability, incoordination, 
pain or pain on movement.  38 C.F.R. §§ 4.40, 4.45 (2004).  
The United States Court of Appeals for Veterans Claims has 
stated that, if feasible, such functional loss of use should 
be expressed in terms of additional degrees of lost motion.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In June 2003, the fee-basis examiner measured right shoulder 
flexion and abduction to 180 degrees, but noted "range of 
motion ... additionally limited by pain, lack of endurance" 
with pain beginning at 90 degrees of both flexion and 
abduction.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2004) (a 20 percent rating is warranted for limitation of 
shoulder motion to shoulder level).  See also 38 C.F.R. 
§ 4.71a, PLATE I (2004) (diagram demonstrating 90 degrees of 
forward elevation and abduction of the shoulder to be at 
shoulder level).  The Board cannot assess, on this evidence, 
whether the veteran's functional limitations are so severe as 
to more closely approximate loss of range of motion to 
shoulder level.  The Board, therefore, must return the 
examination report as inadequate for rating purposes.

The Board next notes that the veteran has referenced on 
several occasions private clinic and physical therapy visits 
during the appeal period the records of which have not been 
associated with the claims folder.  He testified in December 
2004 to having been prescribed knee braces due to instability 
with recent falling episodes due to knee collapsing.  The 
Board must ensure that all potentially relevant evidence is 
associated with the claims folder.  The Board finds that VA 
examination, based upon review of the claims folder, should 
be provided to the veteran for his bilateral knee disability 
which includes opinion of his functional limitations, if any, 
expressed in terms of additional degrees of motion lost.  
DeLuca, 8 Vet. App. 202 (1995).

Finally, the Board notes that the veteran was provided a 
letter on February 28, 2002 explaining the notice and duty to 
assist requirements of the Veterans Claims Assistance Act 
(VCAA) of 2000.  This letter did not advise him of what the 
evidence must show to establish entitlement to an increased 
rating.  This procedural deficiency should be corrected while 
this case is in remand status.

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO should send the veteran a 
letter advising him as follows:
(a) notify him of the types of 
evidence and/or information necessary to 
establish entitlement to an increased 
rating for right shoulder disability;
(b) to provide the names, addresses 
and date(s) of all his private and/or VA 
medical treatment, to include physical 
therapy facilities, and to either submit 
the records himself or return the 
necessary releases to the RO for VA to 
assist him in obtaining those records; and 
(c) to submit all evidence and/or 
information in his possession which he 
deems relevant to his claims on appeal.

2.  Following completion of the foregoing 
development, the RO should schedule the 
veteran for VA examination, with benefit 
of review of the claims folder, in order 
to determine the current nature and 
severity of his right shoulder, right knee 
and left knee disabilities.  In addition 
to describing any instability present, if 
any, the examiner should also set forth 
the range of motion of the right shoulder, 
right knee and left knees specifying the 
degrees of motion.  The examiner must also 
specifically address the extent, if any, 
of functional loss of use of the right 
shoulder, right knee and/or left knee due 
to pain, incoordination, weakness, pain on 
flare-ups and fatigability with use.  If 
feasible such findings should be portrayed 
in terms of degrees of additional loss of 
motion.  If not feasible, this should be 
stated for the record together with the 
rationale.  The claims folder and a copy 
of this remand must be made available to 
the examiner prior to the examination for 
review.

3.  Thereafter, the RO should readjudicate 
the claims on appeal.  If the benefit sought 
on appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

this claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


